Title: Account with John Meyer, [5 July 1794]
From: Meyer, John,Hamilton, Alexander
To: 



[Philadelphia, July 5, 1794]


Alexander Hamilton Esqr Drto John Meyer

1794




Dollars. Cents


April
19
To Cash paid
Mr Young for period. music No 5 & 6

2.—.


May
3
“ Do
Mr Tangue 6 months Journal Etoile A.

4.—


 ”
23
“ Do
Mr Donnant 2 months teaching

6.—


 ”
27
“ Do
for a Dinner

5.—


June
7
“ Do
Duplaine, 12 Numbers monthly chron.

4.—



12
“ Do
Mr Hamilton

50.—



25
“ Do
Do

30.—


July
2
“ Do
Esenbeck

2.50.


—
5
“ Do
Wm Rawle, to be charged to the manufacturing Society
}
28.—


—
“
“ Do
John McElkenny, order Robt Ralston Assignee of Estate of John Dewhurst
}
167.—


—
—
“ Do
Tench Coxe

 80.—






Dollars
378.50


